 



Exhibit 10.1
AMENDMENT TO LOAN DOCUMENTS
     THIS AMENDMENT to Loan Documents (this “Amendment”) is entered into as of
December 22, 2006 (the “December 2006 Amendment Date”), by and between SILICON
VALLEY BANK, a California corporation (“Bank”), and ENDOCARE, INC., a Delaware
corporation (“Borrower”), whose chief executive office is located at 201
Technology Drive, Irvine, California 92618.
Recitals
     A. Borrower and Bank are parties to that certain Loan and Security
Agreement, with an Effective Date of October 26, 2005 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”).
     B. Bank has extended credit to Borrower for the purposes permitted in the
Loan Agreement.
     C. Borrower has requested that Bank amend the Loan Agreement to, among
other things: (i) modify the Borrowing Base, as set forth in Section 2.1 below;
(ii) modify Phase I and Phase II, as set forth in Section 2.2 below; (iii) add a
concentration limit exception, as set forth in Section 2.3 below; (iv) modify
the interest rate, as set forth in Section 2.4 below; (v) modify a certain
provision relative to collections, as set forth in Section 2.5 below; (v) waive
the Designated TNW Default identified, and as set forth, in Section 2.6 below;
and (vii) modify the Tangible Net Worth financial covenant, as set forth in
Section 2.7 below; in each case, all as more fully set forth herein.
     D. Bank has agreed to so amend certain provisions of the Loan Agreement,
but only to the extent, in accordance with the terms, subject to the conditions
and in reliance upon the representations and warranties set forth below.
Agreement
     Now, Therefore, in consideration of the foregoing recitals and other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
     1. Definitions. Capitalized terms used but not defined in this Amendment
shall have the meanings given to them in the Loan Agreement. The term
“December 2006 Amendment Date” as defined in the preamble to this Amendment
hereby is incorporated into the Loan Agreement.

1



--------------------------------------------------------------------------------



 



     2. Amendments to Loan Documents.
          2.1 Modification of Borrowing Base. The definition of “Borrowing Base”
set forth in Section 13.1 of the Loan Agreement hereby is amended and restated
in its entirety to read as follows:
    “Borrowing Base” is (a) 85% of Eligible Accounts (subject to the following
proviso, the “A/R Borrowing Base Component”), plus (b) the lesser of 30%
(subject to the following proviso) of the value of Borrower’s Eligible Inventory
(valued at the lower of cost or wholesale fair market value) or $500,000, as
determined by Bank from Borrower’s most recent Borrowing Base Certificate;
provided, however, that Bank may decrease the foregoing percentages in its good
faith business judgment based on events, conditions, contingencies, or risks
which, as determined by Bank, may adversely affect Collateral.
          2.2 Modification of Phase I and Phase II; Acknowledgment.
               (a) Section 1A of the Loan Agreement hereby is amended and
restated in its entirety to read as follows:
    1A. PHASE I AND PHASE II
    As used herein, the term “Phase I” means: (a) the period commencing on the
December 2006 Amendment Date and ending on the day immediately preceding (if
ever) the first date after the December 2006 Amendment Date on which Bank
receives the most recent Transaction Report under Section 6.2(a) (each such
date, an “A/R Borrowing Base Component Determination Date”) indicating that the
sum of (i) the aggregate amount of outstanding Advances, plus (ii) any and all
reserves that the Bank has placed against loan availability in accordance with
the terms and conditions of this Agreement, exceeds 50% of the then extant A/R
Borrowing Base Component (the “Revolver Usage Threshhold”); and (b) with respect
to any Phase I Reset Date, the period commencing on such Phase I Reset Date and
ending on the day immediately preceding (if ever) the first A/R Borrowing Base
Component Determination Date after such Phase I Reset Date that the sum of
(i) the aggregate amount of outstanding Advances, plus (ii) any and all reserves
that the Bank has placed against loan availability in accordance with the terms
and conditions of this Agreement, again exceeds the Revolver Usage Threshhold.
    As used herein, the term “Phase II” means: (a) the period commencing on the
first A/R Borrowing Base Component Determination Date (if ever) after the
December 2006 Amendment Date that the sum of (i) the aggregate amount of
outstanding Advances, plus (ii) any and all reserves that the Bank has placed
against loan availability in accordance with the terms and conditions of this
Agreement, exceeds the Revolver

2



--------------------------------------------------------------------------------



 



Usage Threshhold (the “Initial Phase II Trigger Date”) and ending on the first
A/R Borrowing Base Component Determination Date (if ever) following 1 entire
calendar month after the Initial Phase II Trigger Date during which the sum of
(i) the aggregate amount of outstanding Advances, plus (ii) any and all reserves
that the Bank has placed against loan availability in accordance with the terms
and conditions of this Agreement, at all times does not exceed the Revolver
Usage Threshhold (such first A/R Borrowing Base Component Determination Date,
the “Initial Phase I Reset Date”); and (b) with respect to any Phase I Reset
Date, the period commencing on the first A/R Borrowing Base Component
Determination Date (if ever) after such Phase I Reset Date that the sum of
(i) the aggregate amount of outstanding Advances, plus (ii) any and all reserves
that the Bank has placed against loan availability in accordance with the terms
and conditions of this Agreement, again exceeds the Revolver Usage Threshhold
(such first A/R Borrowing Base Component Determination Date, a “Subsequent Phase
II Trigger Date”) and ending on the first A/R Borrowing Base Component
Determination Date (if ever) following 1 entire calendar month after such
Subsequent Phase II Trigger Date during which the sum of (i) the aggregate
amount of outstanding Advances, plus (ii) any and all reserves that the Bank has
placed against loan availability in accordance with the terms and conditions of
this Agreement, at all times does not exceed the Revolver Usage Threshhold (such
first A/R Borrowing Base Component Determination Date, a “Subsequent Phase I
Reset Date”).
    As used herein, the term “Phase I Reset Date” means, individually and
collectively, the Initial Phase I Reset Date and any Subsequent Phase I Reset
Date.
    As used herein, the term “Phase II Trigger Date” means, individually and
collectively, the Initial Phase II Trigger Date and any Subsequent Phase II
Trigger Date.
          (b) Without limiting the generality of Section 3.2 below, Borrower and
Bank hereby acknowledge and agree that the as-modified definitions of “Phase I”
and “Phase II” effected by Section 2(a) above shall apply to the following
provisions of the Loan Agreement (as applicable): Section 2.3(g) [regarding
float]; Section 2.4(e) [regarding collateral monitoring fee]; Section 6.2(a)(i)
[regarding Transaction Reports]; and Section 6.3(c) [regarding collections].

3



--------------------------------------------------------------------------------



 



          2.3 Addition of Concentration Limit Exception. Clause (d) of the
Minimum Eligibility Requirements set forth within the definition of “Eligible
Accounts” in Section 13.1 of the Loan Agreement hereby is amended and restated
in its entirety to read as follows:
    (d) Accounts with respect to an Account Debtor (including Affiliates
thereof) whose total obligations owing to Borrower exceed twenty-five percent
(25%) of all Accounts owing to Borrower from all Account Debtors (including
Affiliates thereof), to the extent of the obligations owing by such Account
Debtor (including Affiliates thereof) in excess of such percentage, unless Bank
approves in writing; provided, however, that in the case of the Account Debtor
known as Advanced Medical Partners, Inc. (including Affiliates thereof), the
foregoing percentage shall be thirty-five percent (35%) before the excess would
be deemed ineligible under this clause (d);
          2.4 Modification of Interest Rate. Section 2.3(a) of the Loan
Agreement hereby is amended and restated in its entirety to read as follows:
    (a) Interest Rate; Obligations. Subject to Section 2.3(b), the amounts
outstanding under the Revolving Line and the Term Loan shall accrue interest at
a per annum rate equal to the Loan Margin above the Prime Rate, which interest
shall be payable monthly. As used herein, the term “Loan Margin” means, as of
any date of determination, 1.50 percentage points.
          2.5 Modification regarding Collections. Section 6.3(c) of the Loan
Agreement hereby is amended and restated in its entirety to read as follows:
    (c) Collection of Accounts. Borrower shall have the right to collect all
Accounts, unless and until a Default or an Event of Default has occurred and is
continuing. Whether or not an Event of Default has occurred and is continuing,
Borrower shall hold all payments on, and proceeds of, Accounts in trust for
Bank, and, at all times during Phase II or upon the occurrence and during the
continuation of a Default or an Event of Default (and without limitation of all
rights and remedies of Bank upon the occurrence and during the continuation of a
Default or an Event of Default), Borrower shall immediately deliver all such
payments and proceeds to Bank in their original form, duly endorsed, to be
applied to the Obligations pursuant to the terms of Section 9.4 hereof. Bank
may, in its good faith business judgment, require that all proceeds of Accounts
be deposited by Borrower into a lockbox account, or such other “blocked account”
as Bank may specify, pursuant to a blocked account agreement in such form as
Bank may specify in its good faith business judgment. At all times during Phase
I, and so long as no Default or Event of Default has occurred and is continuing,
Borrower shall have the right to maintain access to the proceeds and payments on
Accounts in its deposit accounts at Bank in the ordinary course of business and
such payments and proceeds will not be applied, as a matter of course, to the
outstanding Obligations as would otherwise apply thereto under all other
circumstances hereunder.

4



--------------------------------------------------------------------------------



 



          2.6 Limited Waiver of Designated TNW Default. Bank and Borrower hereby
agree that the failure of Borrower to comply with the Minimum Tangible Net Worth
financial covenant required under Section 6.9(a) of the Loan Agreement (as in
effect immediately prior to the effectiveness of this Amendment) solely for the
months ended September 30, 2006, October 31, 2006, and November 30, 2006,
respectively (individually and collectively, the “Designated TNW Default”)
hereby is waived. It is understood, however, that the foregoing waiver of the
Designated TNW Default does not constitute a waiver of the aforementioned
covenant with respect to any other date or time period, or of any other
provision or term of the Loan Agreement or any other Loan Document, nor an
agreement to waive in the future such covenant with respect to any other date or
time period or any other provision or term of the Loan Agreement or any other
Loan Document.
          2.7 Modification of Tangible Net Worth Financial Covenant.
Section 6.9(a) of the Loan Agreement hereby is amended and restated in its
entirety to read as follows:
    (a) Tangible Net Worth. A Tangible Net Worth of at least the sum of the
following (the “Required TNW Amount”): (a) the TNW Base Amount (as defined
below), plus (b) 25% of all consideration received after September 30, 2006 for
issuances of Endocare’s equity securities and the principal amount of
Subordinated Debt of the Borrower, plus (c) 25% of the Endocare’s positive
consolidated Net Income in each fiscal quarter ending after September 30, 2006.
As used herein, the term “TNW Base Amount” means, as of any date of
determination:
(a) $2,500,000 with respect to the month ending November 30, 2006;
(b) $2,500,000 with respect to the month ending December 31, 2006;
(c) $1,500,000 with respect to the month ending January 31, 2007; and
(d) $1,000,000 with respect to the month ending February 28, 2007.

5



--------------------------------------------------------------------------------



 



Increases in the Required TNW Amount based on consideration received for equity
securities and Subordinated Debt of the Borrower shall be effective as of the
end of the month in which such consideration is received, and shall continue
effective thereafter. Increases in the Required TNW Amount based on Net Income
shall be effective on the last day of the fiscal quarter in which such Net
Income is realized, and shall continue effective thereafter. In no event (except
for step-downs ( if any) in the TNW Base Amount as expressly set forth in the
definition thereof) shall the Required TNW Amount be decreased from one fiscal
period to another subsequent fiscal period.
     3. Limitation of Amendments.
          3.1 The amendments set forth in Section 2, above, are effective for
the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to (a) be a consent to any amendment, waiver or modification
of any other term or condition of any Loan Document, or (b) otherwise prejudice
any right or remedy which Bank may now have or may have in the future under or
in connection with any Loan Document.
          3.2 This Amendment shall be construed in connection with and as part
of the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, as amended hereby (as
applicable), are hereby ratified and confirmed and shall remain in full force
and effect.
     4. Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
          4.1 Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;
          4.2 Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Documents, as amended by
this Amendment;
          4.3 The organizational documents of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
          4.4 The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Documents, as amended
by this Amendment, have been duly authorized;

6



--------------------------------------------------------------------------------



 



          4.5 The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Documents, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;
          4.6 The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Documents, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and
          4.7 This Amendment has been duly executed and delivered by Borrower
and is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.
     5. Fee. In consideration for Bank entering into this Amendment, Borrower
shall pay Bank a fee of $2,000 concurrently with the execution and delivery of
this Amendment, which fee shall be non-refundable and in addition to all
interest and other fees payable to Bank under the Loan Documents. Bank is
authorized to charge said fee to Borrower’s loan account.
     6. Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
     7. Effectiveness. This Amendment shall be deemed effective upon the due
execution and delivery to Bank of this Amendment by each party hereto.
[Remainder of page intentionally left blank; signature page immediately
follows.]

7



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have caused this Amendment to be
duly executed and delivered as of the date first written above.

          ENDOCARE, INC.    
 
       
By
  /s/ Michael R. Rodriguez    
 
       
Name:
  Michael R. Rodriguez    
 
       
Title:
  SVP, Finance & Chief Financial Officer    
 
       

          SILICON VALLEY BANK    
 
       
By
  /s/ Derek R. Brunelle    
 
       
Name:
  Derek R. Brunelle    
 
       
Title:
  Vice President    
 
       

8